Wade, C. J.
The motion for a new trial is based upon the general grounds only, and it is insisted in the brief of counsel for the plaintiff in error that there was no evidence to authorize a verdict of manslaughter. There was testimony from some of the witnesses for the defendant to the effect that immediately before the fatal shot was fired by the accused, the deceased made a violent assault upon him, seizing him by the collar, choking him, and making threats to kill him. This evidence authorized the submission of the law of manslaughter to the jury, and it was for them to determine whether or not the actual assault made upon the defendant was sufficient to justify the excitement of passion and exclude all idea of deliberation or malice. Duhart v. State, 14 Ga. App. 563, 565 (81 S. E. 813). The evidence authorized the verdict, and the trial judge did not err in overruling the motion for a new trial.

Judgment affirmed.


George and Dulce, JJ., concur.